Title: To Alexander Hamilton from Fisher Ames, 31 July 1791
From: Ames, Fisher
To: Hamilton, Alexander



Boston July 31. 1791
Dear Sir

I gave your letter addressed to Mrs Warren into the hands of her husband, and tho, you inform me, something pretty was in it, I cannot believe it was a love letter. I told him that I was desired to subscribe for you to her poetical work. I shall take half a dozen Books, which, I presume, will be as much poetry as you will consume, and will carry the compliment as far as it will bear with any appearance of sincerity.
Mrs Walker lives in the country. I have sent your Letter to her. I hope your enquiries will find proper ground to allow her petition.
You make mention of the Bank in your favor of the 2 July. The eagerness to subscribe is a proof of the wealth and resources of the country and of the perfect confidence reposed by our opulent men in the Govt. People here are full of exultation and gratitude. They know who merits the praise of it, and they are not loth to bestow it. But with all this good temper, many lament that the Philadelphians have engrossed so much of the stock, & have so divided the shares as to multiply their votes. They believe that there was management and partiality in the commissioners. They wonder that of the five, the three Philadelphians only attended. Suffer me to write unreservedly.
Mr Willing’s name is mentioned for Prest. It is said that he is Prest. of the N. Ama. Bank, that his name will be useful to the circulation, that his appointment would quiet, perhaps destroy, a faction in the city &c. Allow me to state the other side of the question.
They urge here, that the Prest. ought to be free from all suspicion of management—above the influence of favorites—that Mr Morris, whom they fear as a man of talents & intrigue, with his connections, will make a property of this man & govern him at their pleasure. I fear that his appointment would create a faction here. His friends will not pretend that he has talents to make him worth forcing upon the stockholders in the eastern quarter. An idea that the Bank will be hazarded by partiality to men who will make desperate speculations would be a bad one to get a currency. The Prest. & Directors should be solid and fair. I only wish to have you possessed of the fact that our prudent and respectable stockholders will entertain the opinions I have suggested, and I leave it to your judgment whether Mr Willing is a proper man for Prest.
If the Bank would do business for five per Cent, they would do a great deal more & with safer people. They would overpower the state Banks by giving borrowers better terms. I have had my fears that the state Banks will become unfriendly to that of the U.S. Causes of hatred & rivalry will abound. The state banks will narrow the business of the U.S. Bank & may become dangerous instruments in the hands of state partizans who may have bad points to carry. I will not expatiate. The occasion is a favorable one. The Bank & the U.S Govt. at this moment possess more popularity than any institution or Govt. can maintain for a long time. Perhaps no act of power can be done to destroy the state banks, but if they are willing to become interested individually, I mean the state stockholders, and to establish Sub Banks so as to absorb the funds & contract the business of the local Banks, why should any measures be adopted to support the local Banks to the prejudice of my hypothesis? Or why should cold water be thrown upon the plan of Sub Banks? Mr Willing & the Philadelphians are thought unfriendly to this idea. Perhaps it may be attended with some hazard. But if it must fail, let it not be charged to local prejudice, but to solid reason.
I have lately conversed with a judicious respectable friend on the subject of the Bank in this town. The justness of his sentiments or their coincidence with my own induced me to request his ideas in writing. He has complied and I inclose them. They are the offspring of a moment & were intended for me only. You will read them with due allowance for the manner of their production.
The success of the Govt. of the U.S and especially of the measures proceeding from your department has astonished the multitude & while it has shut the mouths it has stung the envious hearts of the state leaders. All the influence of the monied men ought to be wrap’d up in the union and in one Bank. The State Banks may become the favorites of the States. They, the latter, will be proud to emulate the example of the union & to shew their sovereignty by a parade of institutions like those of the nation. I intended to be concise, & by writing in haste I have been lengthy.
The Distillers here have answer’d a letter from New York, desiring them to shut up their Distilleries &c, with proper disapprobation. Some increase of the duty on W. I. Spirits & some amendment of the excise system, I presume would be proper. It is what they expect & their late conduct has a claim to merit.
Your plan relating to Manufactures is not yet generally known here. I think it will be popular. Have you any objection to a similar incorporation in New England? Some object that agriculture better merits encouragement, & that domestic manufactures will be injured by the company. I do not think these topics unanswerable.
I regret it that when the funding Act passed, the Stock had not been declared free from tax. Some inconvenience & vexation I fear will spring from this neglect. The Assessors are, in some places, disposed to pry into the entries at the Custom House, and the Loan Office Books.
I write meaning that you only should read but I am not sure that the sentiments deserve your perusal. I will not desire an answer. I know your time is occupied sufficiently. I am, dear Sir, with sentiments of esteem and regard
Your very Obedt. hble servant
Fisher Ames
Mr Hamilton

